{¶ 66} I concur in judgment for the reasons expressed in my concurring opinion in In re: Bunting (May 23, 2001), 9th Dist. Nos. 01CA0010, 01CA0011. I continue to disagree with the statutory presumption of parental unfitness imposed by a finding that a child has been in the temporary custody of a children services agency for more than twelve months of a twenty-two month period. See R.C. 2151.414(B)(1)(d). Because this presumption remains the law of Ohio and this aspect of the statute has not been challenged, however, I concur in the judgment of the Court.